Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 27, 2022 has been entered.
Election/Restrictions
Claims 14, 16 and 21 are further withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 22, 2021. Claim 14 further requires multiple flaps on the first and second openings that read on the nonelected species 5 of figures 8A - 8C. Claim 16 further requires a cut edge between the at least one of the flaps that read on the nonelected species 5 of figures 8A - 8C. Claim 21 depends from Claim 16 and therefore reads on the nonelected species. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the "one or more flaps that are part of and extend integrally from the sheet substrate" (claim 13, line 5) must be shown (in the figures 9 - 12 of the elected species 6) or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1 - 4, 6 - 8, 11 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Swank, US 2,042,366.
Regarding Claim 1, Swank discloses a binding device [for hole-punched paper or other items], the binding device comprising: a flexible sheet 1 comprising a sheet substrate 2; a tie 5 that is part of and extends integrally from the sheet substrate (2); a first opening 4 in the sheet substrate (2); and a second opening 4 in the sheet substrate (2); [wherein, to secure the hole-punched paper or other items, the tie (5): extends from the hole punched paper or other items along the sheet substrate (2) in a first direction to pass through the first opening (4); after passing through the first opening (4), acutely bends and extends along the sheet substrate (2) in a second direction (figure 2) from the first opening (4) to the second opening (4) and passes through the second opening (figure 2), wherein the second direction is at an acute angle relative to the first direction within a plane defined by the sheet substrate].
Claim language set in brackets set forth above and below in this office action are considered by the examiner to be intended use that fails to further limit the structure of the claimed invention. Since the claimed invention is directed solely to that of the binding device, the prior art must only be capable of performing the functional recitations in order to be applicable, and in the instant case, the examiner maintains that loose leaf folder disclosed by Swank (US 2,042,366), is indeed capable of the intended use statements. Note that it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.
Regarding Claim 2, Swank discloses the binding device of claim 1, wherein the tie (5) between the first opening (4) and the second opening (4) remains substantially parallel (see figure 2) to the plane defined by the sheet substrate (2). 
Regarding Claim 3, Swank discloses the binding device of claim 1, further comprising: a third opening 4 in the sheet substrate (2); wherein the first, second, and third openings (4) are arranged in a nonlinear arrangement (see figure 5), [wherein, to secure the hole-punched paper or other times, the tie (5) extends from the second opening (4) along the sheet substrate (2) in a third direction to pass through the third opening (4), the third direction being at an acute angle relative to the second direction within the plane of the sheet substrate (2)]. 
Regarding Claim 4, Swank discloses the binding device of claim 3, further comprising: a fourth opening 4 in the sheet substrate (2); [wherein, to secure the hole-punched paper or other items, the tie extends from the third opening (4) along the sheet substrate (2) in a fourth direction that is at an acute angle relative to the third direction, from the third opening (4) to the fourth opening (4), and passes through the fourth opening]. 
Regarding Claim 6, Swank discloses the binding device of claim 1, wherein the first opening (4) is formed on the sheet substrate (2) and the second opening (4) is formed on a flap 4 of the sheet substrate (2). 
Regarding Claim 7, Swank discloses the binding device of claim 6, wherein the tie (5) extends from the first opening (4) towards the second opening (4) on a first side of the sheet substrate (2), and extends away from the second opening (4) on the first side of the sheet substrate (2). 
Regarding Claim 8, Swank discloses the binding device of claim 6, wherein the flap (4) is attached to the sheet substrate (2) at an edge opposite to an incoming direction of the tie (5) when the tie (5) extends through the second opening (4). 
Regarding Claim 11, Swank discloses the binding device of claim 1, wherein a width of the widest portion of at least one of the first opening (4) or the second opening (4) is substantially the same as a width of the tie (5), and opposite sides of the tie (5) are configured to engage inner edges of the at least one of the first or second openings (4) to secure the tie (5) within the at least one of the first or second openings (8). 
Regarding Claim 13, Swank discloses a binding device comprising: a flexible sheet 1 comprising a sheet substrate 2 having an interior side and an exterior side; a tie 5 that is part of and extends integrally from the sheet substrate (2); one or more flaps 3 that are part of and extend integrally from the sheet substrate (2); and at least two openings 4 in the sheet substrate (2); wherein the at least two openings (4) are in a nonlinear arrangement (figure 5) relative to a first direction; and [the tie (5) configured to secure hole-punched paper or other items by: extending along a side of the sheet substrate (2), then successively passing through the at least two openings (4); with the tie (5) entering at least one of the openings in the first direction and exiting the at least one of the openings (4) at an acute angle relative to the first direction]; wherein, one or more openings (4), not including a first opening (4) through which the tie (5) initially passes, are located on the one or more flaps (3) and are accessible by the tie (5) from the interior side of the sheet substrate (2) and from the exterior side of the sheet substrate (2). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swank, US 2,042,366.
Regarding Claim 10, Swank discloses the binding device of claim 1, except for wherein the tie (5) is part of, is of the same material as, and extends integrally from the sheet substrate (2). However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to utilize the same flexible material of the substrate (2) for making the tie (5), since it has been held to be within the general skill of a worker in the art to select a known (commercially available) material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 - 4, 6 - 8, 10, 11 and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. It is noted that the Swank reference (US 2,042,366) was used in an Office action mailed August 11, 2021; however, the reference has been reconsidered to read on the currently amended claims with a new ground of rejection. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for similar art cited.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWLAND DO whose telephone number is (571)270-5737. The examiner can normally be reached Monday-Thursday 8:30 - 7:00 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICTOR D BATSON can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	/R.D./           Examiner, Art Unit 3677                                                                                                                                                                                             

/VICTOR D BATSON/           Supervisory Patent Examiner, Art Unit 3677